DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments with respect to claims 1 – 12 have been considered, and have found to be persuasive.  Please find the new ground(s) of rejection below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bokatius et al. (U.S. Patent Publication No. 2007/0235855).
Regarding claim 1, in Figure 3 (see annotated Figure 3 below), Bokatius discloses a printed circuit board (PCB), comprising: a connector region (area of device 100 that is to the left of 132) with a top surface (top surface of 104, 106) and a bottom surface (bottom surface of 140); and a component region (area of device 100 that is to the right of 132) with a top surface (top surface of 102) and a bottom surface (bottom surface of 140), wherein the bottom surface of the connector region is coplanar with the bottom surface of the component region (Figure 3), and wherein the top surface of the connector region is not coplanar with the top surface of the component region (Figure 3).
Regarding claim 2, Bokatius discloses wherein the component region has a first thickness and the connector region has a second thickness that is greater than the first thickness (Figure 3).
Regarding claim 3, Bokatius discloses wherein the top surface of the component region is coupled to the top surface of the connector region by a chamfered sidewall (Figure 3).
Regarding claim 4, Bokatius discloses wherein an end of the component region opposite from the connector region has a chamfered surface between the top surface and the bottom surface of the component region (Figure 3).
Regarding claim 5, Bokatius discloses a laser stop at the interface between the chamfered sidewall and the top surface of the component region (Figure 3).
Regarding claim 6, Bokatius discloses wherein a top surface of the laser stop is substantially coplanar with a top surface of the component region (Figure 3).
Regarding claim 7, Bokatius discloses wherein a width of the laser stop extends substantially along a width of the PCB (Figure 3).
Regarding claim 8, Bokatius discloses wherein the laser stop is electrically isolated from circuitry of the PCB (Figure 3).
Regarding claim 9, Bokatius discloses wherein the laser stop is a ring around the component region (Figure 3).
Regarding claim 10, Bokatius discloses wherein the second thickness is at least twice as large as the first thickness (Figure 3).
Regarding claim 11, Bokatius discloses wherein the second thickness is 800 microns (Figure 3).
Regarding claim 12, Bokatius discloses wherein the connector region is an M.2 connector (Figure 3).


    PNG
    media_image1.png
    377
    574
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847